                     Case 1:18-cv-08607-LGS Document 19 Filed 03/01/19 PageUSDC  1 of 1SDNY
                                                     U.S. Department of JusticeDOCUMENT
            [Type text]                                                        ELECTRONICALLY FILED
                                                     United States Attorney    DOC #:
                                                                               DATE FILED: 3/1/2019
                                                     Southern District of New York
                                                                   86 Chambers Street
                                                                   New York, New York 10007
                                                                     February 28, 2019

            VIA ECF
            Honorable Lorna G. Schofield
            United States District Judge
            United States District Court
            40 Foley Square
            New York, NY 10007

                   Re:      The New York Times Co. v. Federal Communications Commission,
                            18 Civ. 8607 (LGS)

            Dear Judge Schofield:

                     This Office represents defendant Federal Communications Commission (“FCC”) in the
            above-referenced Freedom of Information Act case brought by plaintiffs The New York Times
            Company, Nicholas Confessore, and Gabriel Dance (“Plaintiffs”). I respectfully write to request
            an extension of the briefing schedule for the parties’ cross-motions for summary judgment, set
            forth in the Court’s order dated January 28, 2019 [Dkt. No. 17]. The extension of time is needed
            due to the backlog of other case-related deadlines that accumulated after funding to the
            Department of Justice was restored on January 28, 2019, as well as a hearing in a class action
            litigation that took place on February 25, 2019. This is the FCC’s second request for an
            extension of the briefing schedule in this case. Plaintiffs’ counsel consents to this request. The
            parties propose that the briefing schedule be amended as follows:

                        FCC’s motion for summary judgment: March 13, 2019
                        Plaintiffs’ opposition and cross-motion for summary judgment: April 10, 2019
                        FCC’s opposition to Plaintiffs’ cross-motion and its reply in further support of its
                         summary judgment motion: May 1, 2019
                        Plaintiffs’ reply in further support of their Cross-Motion: May 21, 2019

                   We thank the Court for its consideration of this request.

                                                                        Respectfully submitted,
Application GRANTED. The parties' proposed
briefing schedule is adopted. No further extensions                     GEOFFREY S. BERMAN
will be granted absent extenuating circumstances.                       United States Attorney

Dated: March 1, 2019                                           By:       /s/ Tomoko Onozawa
       New York, New York                                               TOMOKO ONOZAWA
                                                                        Assistant United States Attorney
                                                                        Tel: (212) 637-2721
                                                                        Fax: (212) 637-2686

            cc: All Counsel of Record (via ECF)
